Orders of disposition, Family Court, New York County (Susan Larabee, J.), entered on or about April 20, 1999, which, upon a fact-finding determination that respondents mother and maternal grandmother had abused and neglected one of the subject children and derivatively abused and neglected the mother’s three other children, placed the four children with the maternal grandmother, with supervision for 12 months by a child protective agency, unanimously modified, on the law and the facts, to vacate the findings of abuse as to both respondents, to vacate the finding of neglect as to the maternal grandmother Anna C., and to direct that the petition be dismissed as to her, and otherwise affirmed, without costs.
As petitioner concedes, the evidence was insufficient to support a finding of abuse against either respondent. We find that the evidence was also legally insufficient to support a finding of neglect against the maternal grandmother, since she was not the person legally responsible for the child’s care at the time of the incident (cf. Matter of Yolanda D., 88 NY2d 790 [1996]). We note as well that the finding of neglect against respondent grandmother is difficult to harmonize with the court’s ensuing dispositional determination placing the children with her, albeit with supervision.
With respect to respondent mother, however, the record as a whole (see Matter of Cerda, 114 AD2d 795 [1985]) demonstrates that she did, in fact, neglect the then three-year-old child by failing to properly supervise her (see Matter of Victoria CC., 256 AD2d 931 [1998]) and by failing to seek medical attention for her burns (see Matter of Khelia B., 298 AD2d 132 [2002]), and provides sufficient support for the derivative finding of neglect against her respecting her other three children (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [a] [i]; Matter of Vincent M., 193 AD2d 398 [1993]).
We have considered respondent mother’s remaining contentions and find them unavailing. Concur — Nardelli, J.P., Mazzarelli, Buckley, Williams and Lerner, JJ.